FILED

UNITED sTATEs DISTRICT CoURT
FEB 25 2014

FOR THE DISTRICT OF COLUMBIA
C|ark, U.S. Distr|ct & Eankruptcy

C0urts for the Dlstr|ct of Co|umbfa

Eric Brosten, )
)

Plaintiff, )

)

v_ ) civil A@ri@n NO. /»}¢ - _?O_§"

)

George washington University, )
)

Defendant. )

)

MEMORANDUM OPINION

This matter is before the Court on its initial review of the plaintiffs pro se Complaint and
application to proceed in forma pauperis The Court will grant the in forma pauperis application
and dismiss the case because the complaint fails to meet the minimal pleading requirements of
Rule S(a) of the Federal Rules of Civil Procedure.

Pro se litigants must comply with the F ederal Rules of Civil Procedure. Jarrell v. Tl`sch,
656 F. Supp. 237, 239 (D.D.C. 1987). Rule S(a) of the Federal Rules of Civil Procedure requires
complaints to contain "(l) a short and plain statement of the grounds for the court's jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."
Fed. R. Civ. P. S(a); see Ashcrofl‘ v. Iqbal, 556 U.S. 662, 678-79 (2()09); Ciralsky v. CIA, 355
F.3d 661, 668~7l (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate
defense and determine whether the doctrine of res judicata applies. Browrz v. Calij"ano, 75

F.R.D. 497, 498 (D.D.C. 1977).

Plaintiff is a District of Columbia resident suing George Washington University in the
District for allegedly limiting his access to the campus See Compl. at 2. He seeks $50 million
in damages and equitable relief. Ia’. at 3. The complaint begins with incoherent statements and
accusations of a "criminal conspercy [sic]" between GWU’s police force and "Hillary Clinton."
Id. at l. Plaintiff then mentions "discriminatory practice" but does not provide any discernible

facts supporting a basis for federal court jurisdiction. Hence, this case will be dismissed A

separate Order accompanies this Memorandum Opinion.

iii/otc  //M/L

United States District Judge

Date: February  ,2014